Order entered January 3, 2013




                                                 In The
                                        Court of
                                      istritt of T xas at aIlas
                                         No. 05-12-00513-CR
                                         No. 05-12-00514-CR

                           - MIGUEL ANGEL IVfENDOZA, Appellant-

                                                  V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                       Trial Court Cause No. F08-50983-M, F08-50984-M

                                               ORDER
         The Court GRANTS appellant’s January 1, 2013 motion for extension of time to file the

brief.

         We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.